—Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered January 30, 1995, which denied plaintiffs’ motion to file a late notice of claim, unanimously reversed, on the law and the facts and in the exercise of discretion, and the motion granted, without costs.
Under the circumstances presented, where the Manhattan and Bronx Surface Transit Operating Authority had timely, actual knowledge of the essential facts underlying the infant *209plaintiffs claim, leave to file a late notice of claim should have been granted absent any showing of prejudice to defendant (see, Matter of Morgan v New York City Hous. Auth., 181 AD2d 890). Concur — Rosenberger, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.